Beck, J.
I. The petition alleges that plaintiff recovered a judgment against Patrick Henry, one of the defendants, for professional services rendered by plaintiff, who is an attorney at law, in defending certain criminal cases, under contract of employment with him. It is also shown that defendant, Patrick, conveyed certain lands, described in the petition, to his wife and co-defendant, for the fraudulent purpose of hindering and delaying his creditors, and especially plaintiff, and that lie has no property in his own name from which plaintiff’s judgment can be collected. The plaintiff jirays that the lands may be declared subject to the judgment, and that ( other proper relief may be granted.
*745The answer admits the conveyance of the lands by the husband to the wife, but alleges that they were purchased by her ■with her own money, and were, through mistake or oversight, conveyed to him.
II. It may be admitted, for the purposes of the case, that the lands were originally purchased with money of the wife, and that, through oversight, the deeds were executed to the husband. It may be said, however, that the evidence hardly leads to a satisfactory conclusion upon this point.
III. The evidence shows without contradiction that when plaintiff was employed by Patrick, and until much of the services rendered by him were performed, the title of the lands were in the husband, and that plaintiff accepted the employment and gave credit to the husband, with the knowledge and belief that he was the owner of the lands, and plaintiff had no information that the wife made any claim • thereto. It also satisfactorily appears that Patrick owned no other lands, and, indeed, after he conveyed the property to the wife, he had no property subject to execution. The wife had full knowledge of his financial condition and of the contract with plaintiff and the services performed by him. The plaintiff testifies that the wife represented to him that the husband owned lands and was amply responsible for his contracts, and that she made no claim to the lands in qxiestion.' This, however, is denied by the wife, and she so testifies. But, in view of the fact that her evidence upon one or two other points of the case is unreasonable, and contradicts other testimony in the case, we think plaintiff the more credible witness. We, therefore, accept his testimony as true.
IY. We have, then, the case of the wife, by her acts and declarations, holding out that her husband was worthy of credit by reason of his ownership of the lands, thus inducing plaintiff to give him credit and render services under a contract with him. She is now estopped to deny the truth of the representations made by her words and conduct. Bige*746low on Estoppel, pp. 473, 480; Williams v. Wells, 62 Iowa, 740.
Equity will conclusively regard tbe husband as the owner of the land, and his deed to his wife will be regarded as fraudulent, as it wras intended to put the land beyond the reach of plaintiff’s claim.
This view of the case, which to our minds is quite satisfactory, renders the consideration of other questions unnecessary. The judgment of the circuit court is reversed, and the case will be remanded for a decree in harmony with this opinion, or, at plaintiff’s option,.such a decree may be entered in this court.
Reversed.